Exhibit 10.1

 

Amended and Restated

2006 Stock Awards Plan

of

Dawson Geophysical Company

(formerly known as TGC Industries, Inc.)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

Article 1 PURPOSE

 

 

Article 2 DEFINITIONS

 

 

 

2.1

 

“Award”

 

2

 

2.2

 

“Award Agreement”

 

2

 

2.3

 

“Award Period”

 

2

 

2.4

 

“Board”

 

2

 

2.5

 

“Change in Control”

 

2

 

2.6

 

“Code”

 

3

 

2.7

 

“Committee”

 

3

 

2.8

 

“Common Stock”

 

3

 

2.9

 

“Company”

 

3

 

2.10

 

“Consultant”

 

3

 

2.11

 

“Corporation”

 

3

 

2.12

 

“Date of Grant”

 

3

 

2.13

 

“Employee”

 

3

 

2.14

 

“Fair Market Value”

 

4

 

2.15

 

“Incentive Stock Option”

 

4

 

2.16

 

“Nonqualified Stock Option”

 

4

 

2.17

 

“Option Price”

 

4

 

2.18

 

“Outside Director”

 

4

 

2.19

 

“Participant”

 

4

 

2.20

 

“Plan”

 

4

 

2.21

 

“Performance Goal”

 

4

 

2.22

 

“Reload Stock Option”

 

4

 

2.23

 

“Reporting Participant”

 

4

 

2.24

 

“Restricted Stock”

 

4

 

2.25

 

“Retirement”

 

4

 

2.26

 

“Stock Option”

 

4

 

2.27

 

“Subsidiary”

 

5

 

2.28

 

“Termination of Service”

 

5

 

2.29

 

“Total and Permanent Disability”

 

5

Article 3 ADMINISTRATION

 

 

 

3.1

 

General Administration; Establishment of Committee

 

6

 

3.2

 

Designation of Participants and Awards

 

6

 

3.3

 

Authority of the Committee

 

6

Article 4 ELIGIBILITY

 

 

Article 5 SHARES SUBJECT TO PLAN

 

 

 

5.1

 

Number Available for Awards

 

7

 

5.2

 

Reuse of Shares

 

8

Article 6 GRANT OF AWARDS

 

 

 

6.1

 

In General

 

8

 

6.2

 

Option Price

 

9

 

i

--------------------------------------------------------------------------------


 

 

6.3

 

Maximum ISO Grants

 

9

 

6.4

 

Restricted Stock

 

9

 

6.5

 

Performance Goals

 

11

Article 7 AWARD PERIOD; VESTING

 

 

 

7.1

 

Award Period

 

11

 

7.2

 

Vesting

 

12

Article 8 EXERCISE OR CONVERSION OF AWARDS

 

 

 

8.1

 

In General

 

12

 

8.2

 

Securities Law and Exchange Restrictions

 

12

 

8.3

 

Exercise of Stock Option

 

12

 

8.4

 

Disqualifying Disposition of Incentive Stock Option

 

14

Article 9 AMENDMENT OR DISCONTINUANCE

 

 

Article 10 TERM

 

 

Article 11 CAPITAL ADJUSTMENTS

 

 

Article 12 RECAPITALIZATION, MERGER, AND CONSOLIDATION

 

 

 

12.1

 

No Effect on Company’s Authority

 

16

 

12.2

 

Conversion of Awards Where Company Survives

 

16

 

12.3

 

Exchange or Cancellation of Awards Where Company Does Not Survive

 

16

 

12.4

 

Cancellation of Awards

 

16

Article 13 LIQUIDATION OR DISSOLUTION

 

 

Article 14 AWARDS IN SUBSTITUTION FOR AWARDS GRANTED BY OTHER ENTITIES

 

 

Article 15 MISCELLANEOUS PROVISIONS

 

 

 

15.1

 

Investment Intent

 

18

 

15.2

 

No Right to Continued Employment

 

18

 

15.3

 

Indemnification of Board and Committee

 

18

 

15.4

 

Effect of the Plan

 

18

 

15.5

 

Compliance With Other Laws and Regulations

 

19

 

15.6

 

Tax Requirements

 

19

 

15.7

 

Assignability

 

19

 

15.8

 

Use of Proceeds

 

20

 

15.9

 

Execution of Receipts and Releases

 

20

 

15.10

 

Legend

 

20

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

2006 STOCK AWARDS PLAN

OF

DAWSON GEOPHYSICAL COMPANY

(formerly known as TGC INDUSTRIES, INC.)

 

RECITALS

 

WHEREAS, TGC Industries, Inc., a Texas corporation (the “Company”), has
maintained the 2006 Stock Awards Plan of TGC Industries, Inc. (the “Prior
Plan”); and

 

WHEREAS, pursuant to the Merger Agreement (the “Merger Agreement”) by and among
the Company, Riptide Acquisition Corp., a Texas corporation and a direct
wholly-owned subsidiary of the Company (“Merger Sub”) and Dawson Geophysical
Company, a Texas corporation (“Pre-Merger Dawson”), dated October 8, 2014 (the
“Merger Agreement”), Merger Sub merged with and into Pre-Merger Dawson, with
Pre-Merger Dawson continuing after the merger as the surviving entity and a
wholly-owned subsidiary of the Company (the “Merger”); and

 

WHEREAS, on February 11, 2015, the Company effected a 1-for-3 reverse stock
split of the issued and outstanding common shares of the Company (the “Reverse
Stock Split”); and

 

WHEREAS, pursuant to Section 2.1 of the Merger Agreement, the Company changed
its name to “Dawson Geophysical Company” in connection with the Merger; and

 

WHEREAS, the Company desires to amend, restate and continue the Prior Plan,
effective as of the Effective Time (as defined in the Merger Agreement), to
reflect the Merger Agreement and the Reverse Stock Split.

 

NOW, THEREFORE, pursuant to the provisions set forth below, the Prior Plan is
hereby amended and restated in its entirety to read as follows:

 

ARTICLE 1
PURPOSE

 

The purpose of the Plan is to attract and retain the services of key employees,
key consultants and outside directors of the Company and its Subsidiaries and to
provide such persons with a proprietary interest in the Company through the
granting of incentive stock options, nonqualified stock options, common stock
and restricted stock, that will

 

(a)                                 increase the interest of such persons in the
Company’s welfare;

 

(b)                                 furnish an incentive to such persons to
continue their services for the Company; and

 

(c)                                  provide a means through which the Company
may attract able persons as Employees, Consultants, and Outside Directors.

 

With respect to Reporting Participants (see definition contained in Article 2),
the Plan and all transactions under the Plan are intended to comply with all
applicable conditions of Rule 16b-3 promulgated under the Securities Exchange
Act of 1934 (the “1934 Act”).  To the extent

 

1

--------------------------------------------------------------------------------


 

that any provision of the Plan or action by the Committee fails to so comply,
such provision or action shall be deemed null and void ab initio to the extent
permitted by law and deemed advisable by the Committee.

 

ARTICLE 2
DEFINITIONS

 

For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:

 

2.1                               “Award” means the grant of any Incentive Stock
Option, Nonqualified Stock Option, Reload Option, Common Stock or Restricted
Stock.

 

2.2                               “Award Agreement” means a written agreement
between a Participant and the Company which sets out the terms of the grant of
an Award.

 

2.3                               “Award Period” means the period set forth in
the Award Agreement during which one or more Awards may be exercised.

 

2.4                               “Board” means the board of directors of the
Company.

 

2.5                               “Change in Control” means any of the
following, except as otherwise provided herein:  (i) any consolidation, merger,
or share exchange of the Company in which the Company is not the continuing or
surviving corporation or pursuant to which shares of the Company’s Common Stock
would be converted into cash, securities, or other property, other than a
consolidation, merger, or share exchange of the Company in which the holders of
the Company’s Common Stock immediately prior to such transaction have the same
proportionate ownership of Common Stock of the surviving corporation immediately
after such transaction; (ii) any sale, lease, exchange, or other transfer
(excluding transfer by way of pledge or hypothecation) in one transaction or a
series of related transactions, of all or substantially all of the assets of the
Company; (iii) the shareholders of the Company approve any plan or proposal for
the liquidation or dissolution of the Company; (iv) the cessation of control (by
virtue of their not constituting a majority of directors) of the Board by the
individuals (the “Continuing Directors”) who (x) at the date of this Plan were
directors or (y) become directors after the date of this Plan and whose election
or nomination for election by the Company’s shareholders was approved by a vote
of at least two-thirds of the directors then in office who were directors at the
date of this Plan or whose election or nomination for election was previously so
approved; (v) the acquisition of beneficial ownership (within the meaning of
Rule 13d-3 under the 1934 Act) of an aggregate of 50% or more of the voting
power of the Company’s outstanding voting securities by any person or group (as
such term is used in Rule 13d-5 under the 1934 Act) who beneficially owned less
than 50% of the voting power of the Company’s outstanding voting securities on
the date of this Plan; provided, however, that notwithstanding the foregoing, an
acquisition shall not constitute a Change in Control hereunder if the acquirer
is (x) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company and acting in such capacity, (y) a Subsidiary of the Company
or a corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of voting
securities of the Company or (z) any other person whose acquisition of shares of
voting securities is approved in advance by a

 

2

--------------------------------------------------------------------------------


 

majority of the Continuing Directors; or (vi) in a Title 11 bankruptcy
proceeding, the appointment of a trustee or the conversion of a case involving
the Company to a case under Chapter 7.

 

Notwithstanding the foregoing provisions of this Section 2.5, in the event an
Award issued under the Plan is subject to Section 409A of the Code, then, in
lieu of the foregoing definition and to the extent necessary to comply with the
requirements of Section 409A of the Code, the definition of “Change in Control”
for purposes of such Award shall be the definition provided for under
Section 409A of the Code and the regulations or other guidance issued
thereunder.

 

2.6                               “Code” means the Internal Revenue Code of
1986, as amended.

 

2.7                               “Committee” means the committee appointed or
designated by the Board to administer the Plan in accordance with Article 3 of
this Plan.

 

2.8                               “Common Stock” means the common stock, par
value $0.01 per share, which the Company is currently authorized to issue or may
in the future be authorized to issue, or any securities into which or for which
the common stock of the Company may be converted or exchanged, as the case may
be, pursuant to the terms of this Plan.

 

2.9                               “Company” means Dawson Geophysical Company
(formerly known as TGC Industries, Inc.), a Texas corporation, and any successor
entity, it being understood that, when appropriate, references to the Company
shall include references to TGC Industries, Inc.

 

2.10                        “Consultant” means any person, who is not an
Employee, performing advisory or consulting services for the Company or a
Subsidiary, with or without compensation, provided that bona fide services must
be rendered by such person, and such services shall not be rendered in
connection with the offer or sale of securities in a capital raising
transaction.

 

2.11                        “Corporation” means any entity that (i) is defined
as a corporation under Section 7701 of the Code and (ii) is the Company or is in
an unbroken chain of corporations (other than the Company) beginning with the
Company, if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing a majority of the total combined voting
power of all classes of stock in one of the other corporations in the chain. 
For purposes of clause (ii) hereof, an entity shall be treated as a
“corporation” if it satisfies the definition of a corporation under Section 7701
of the Code.

 

2.12                        “Date of Grant” means the effective date on which an
Award is made to a Participant as set forth in the applicable Award Agreement;
provided, however, that solely for purposes of Section 16 of the 1934 Act and
the rules and regulations promulgated thereunder, the Date of Grant of an Award
shall be the date of shareholder approval of the Plan if such date is later than
the effective date of such Award as set forth in the Award Agreement.

 

2.13                        “Employee” means common law employee (as defined in
accordance with the Regulations and Revenue Rulings then applicable under
Section 3401(c) of the Code) of the Company or any Subsidiary of the Company.

 

3

--------------------------------------------------------------------------------


 

2.14                        “Fair Market Value” means, if the Common Stock is
traded on one or more established markets or exchanges, the mean of the opening
and closing prices of the Common Stock on the primary market or exchange on
which the Common Stock is traded, and if the Common Stock is not so traded or
the Common Stock does not trade on the relevant date, the value determined in
good faith by the Board of Directors using a reasonable valuation method in
accordance with the provisions of Section 409A of the Code.  For purposes of
valuing Incentive Stock Options, the Fair Market Value of the Common Stock shall
be determined without regard to any restriction other than one which, by its
terms, will never lapse.

 

2.15                        “Incentive Stock Option” means an incentive stock
option, within the meaning of Section 422 of the Code, granted pursuant to this
Plan.

 

2.16                        “Nonqualified Stock Option” means a nonqualified
stock option, granted pursuant to this Plan, which is not an Incentive Stock
Option.

 

2.17                        “Option Price” means the price which must be paid by
a Participant upon exercise of a Stock Option to purchase a share of Common
Stock.

 

2.18                        “Outside Director” means a director of the Company
who is not an Employee.

 

2.19                        “Participant” means an Employee, Consultant, or
Outside Director of the Company or a Subsidiary to whom an Award is granted
under this Plan.

 

2.20                        “Plan” means this Amended and Restated 2006 Stock
Awards Plan of Dawson Geophysical Company (formerly known as TGC
Industries, Inc.), as amended from time to time, it being understood that except
where the context indicates otherwise, references to the Plan shall include
references to the “Prior Plan” (as defined in the Recitals above).

 

2.21                        “Performance Goal” means any of the goals set forth
in Section 6.5 hereof.

 

2.22                        “Reload Stock Option” means a Nonqualified Stock
Option or an Incentive Stock Option granted pursuant to Section 8.3(c) hereof.

 

2.23                        “Reporting Participant” means a Participant who is
subject to the reporting requirements of Section 16 of the 1934 Act.

 

2.24                        “Restricted Stock” means shares of Common Stock
issued or transferred to a Participant pursuant to Section 6.4 of this Plan
which are subject to restrictions or limitations set forth in this Plan and in
the related Award Agreement.

 

2.25                        “Retirement” means any Termination of Service solely
due to retirement upon or after attainment of age sixty-five (65), or permitted
early retirement as determined by the Committee.

 

2.26                        “Stock Option” means a Nonqualified Stock Option, a
Reload Stock Option, or an Incentive Stock Option.

 

4

--------------------------------------------------------------------------------


 

2.27                        “Subsidiary” means (i) any corporation in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing a majority of the total combined voting power of all classes of stock
in one of the other corporations in the chain, (ii) any limited partnership, if
the Company or any corporation described in item (i) above owns a majority of
the general partnership interest and a majority of the limited partnership
interests entitled to vote on the removal and replacement of the general
partner, and (iii) any partnership or limited liability company, if the partners
or members thereof are composed only of the Company, any corporation listed in
item (i) above, or any limited partnership listed in item (ii) above. 
“Subsidiaries” means more than one of any such corporations, limited
partnerships, partnerships or limited liability companies.

 

2.28                        “Termination of Service” occurs when a Participant
who is (i) an Employee of the Company or any Subsidiary ceases to serve as an
Employee of the Company and its Subsidiaries, for any reason; (ii) an Outside
Director of the Company or a Subsidiary ceases to serve as a director of the
Company and its Subsidiaries for any reason; or (iii) a Consultant of the
Company or a Subsidiary ceases to serve as a Consultant of the Company and its
Subsidiaries for any reason.  Except as may be necessary or desirable to comply
with applicable federal or state law, a “Termination of Service” shall not be
deemed to have occurred when a Participant who is an Employee becomes an Outside
Director or Consultant or vice versa.  If, however, a Participant who is an
Employee and who has an Incentive Stock Option ceases to be an Employee but does
not suffer a Termination of Service, and if that Participant does not exercise
the Incentive Stock Option within the time required under Section 422 of the
Code upon ceasing to be an Employee, the Incentive Stock Option shall thereafter
become a Nonqualified Stock Option.  Notwithstanding the foregoing provisions of
this Section 2.28, in the event an Award issued under the Plan is subject to
Section 409A of the Code, then, in lieu of the foregoing definition and to the
extent necessary to comply with the requirements of Section 409A of the Code,
the definition of “Termination of Service” for purposes of such Award shall be
the definition of “separation from service” provided for under Section 409A of
the Code and the regulations or other guidance issued thereunder.

 

2.29                        “Total and Permanent Disability” means a Participant
is qualified for long-term disability benefits under the Company’s or
Subsidiary’s disability plan or insurance policy; or, if no such plan or policy
is then in existence or if the Participant is not eligible to participate in
such plan or policy, that the Participant, because of a physical or mental
condition resulting from bodily injury, disease, or mental disorder is unable to
perform his or her duties of employment for a period of six (6) continuous
months, as determined in good faith by the Committee, based upon medical reports
or other evidence satisfactory to the Committee; provided that, with respect to
any Incentive Stock Option, Total and Permanent Disability shall have the
meaning given it under the rules governing Incentive Stock Options under the
Code. Notwithstanding the foregoing provisions of this Section 2.29, in the
event an Award issued under the Plan is subject to Section 409A of the Code,
then, in lieu of the foregoing definition and to the extent necessary to comply
with the requirements of Section 409A of the Code, the definition of “Total and
Permanent Disability” for purposes of such Award shall be the definition of
“disability” provided for under Section 409A of the Code and the regulations or
other guidance issued thereunder.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 3
ADMINISTRATION

 

3.1                               General Administration; Establishment of
Committee.  Subject to the terms of this Article 3, the Plan shall be
administered by the Board or such committee (the “Committee”) of the Board as is
designated by the Board to administer the Plan. The Committee shall consist of
between three and six persons.  Any member of the Committee may be removed at
any time, with or without cause, by resolution of the Board. Any vacancy
occurring in the membership of the Committee may be filled by appointment by the
Board.  At any time there is no Committee to administer the Plan, any references
in this Plan to the Committee shall be deemed to refer to the Board.

 

In the event the Board decides that Awards shall constitute “performance-based
compensation” (within the meaning of Section 162(m) of the Code), membership on
the Committee shall be limited to those members of the Board who are “outside
directors” under Section 162(m) of the Code and “non-employee directors” as
defined in Rule 16b-3 promulgated under the 1934 Act.  The Committee shall
select one of its members to act as its Chairman.  A majority of the Committee
shall constitute a quorum, and the act of a majority of the members of the
Committee present at a meeting at which a quorum is present shall be the act of
the Committee.

 

3.2                               Designation of Participants and Awards.  The
Committee or the Board shall determine and designate from time to time the
eligible persons to whom Awards will be granted and shall set forth in each
related Award Agreement, where applicable, the Award Period, the Date of Grant,
and such other terms, provisions, limitations, and performance requirements, as
are approved by the Committee, but not inconsistent with the Plan.  Although the
members of the Committee shall be eligible to receive Awards, all decisions with
respect to any Award, and the terms and conditions thereof, to be granted under
the Plan to any member of the Committee shall be made solely and exclusively by
the other members of the Committee, or if such member is the only member of the
Committee, by the Board.

 

3.3                               Authority of the Committee.  The Committee, in
its discretion, shall (i) interpret the Plan, (ii) prescribe, amend, and rescind
any rules and regulations necessary or appropriate for the administration of the
Plan, (iii) establish performance goals for an Award and certify the extent of
their achievement, and (iv) make such other determinations or certifications and
take such other action as it deems necessary or advisable in the administration
of the Plan.  Any interpretation, determination, or other action made or taken
by the Committee shall be final, binding, and conclusive on all interested
parties.  The Committee’s discretion set forth herein shall not be limited by
any provision of the Plan, including any provision which by its terms is
applicable notwithstanding any other provision of the Plan to the contrary.

 

The Committee may delegate to officers of the Company, pursuant to a written
delegation, the authority to perform specified functions under the Plan.  Any
actions taken by any officers of the Company pursuant to such written delegation
of authority shall be deemed to have been taken by the Committee.

 

6

--------------------------------------------------------------------------------


 

With respect to restrictions in the Plan that are based on the requirements of
Rule 16b-3 promulgated under the 1934 Act, Section 422 of the Code,
Section 162(m) of the Code, the rules of any exchange or inter-dealer quotation
system upon which the Company’s securities are listed or quoted, or any other
applicable law, rule, or restriction (collectively, “applicable law”), to the
extent that any such restrictions are no longer required by applicable law, the
Committee shall have the sole discretion and authority to grant Awards that are
not subject to such mandated restrictions and/or to waive any such mandated
restrictions with respect to outstanding Awards.

 

ARTICLE 4
ELIGIBILITY

 

Any Employee (including an Employee who is also a director or an officer),
Consultant or Outside Director of the Company whose judgment, initiative, and
efforts contributed or may be expected to contribute to the successful
performance of the Company is eligible to participate in the Plan; provided that
only Employees of a corporation shall be eligible to receive Incentive Stock
Options.  The Committee, upon its own action, may grant, but shall not be
required to grant, an Award to any Employee, Consultant or Outside Director of
the Company or any Subsidiary.  Awards may be granted by the Committee at any
time and from time to time to new Participants, or to then Participants, or to a
greater or lesser number of Participants, and may include or exclude previous
Participants, as the Committee shall determine.  Except as required by this
Plan, Awards granted at different times need not contain similar provisions. 
The Committee’s determinations under the Plan (including without limitation
determinations of which Employees, Consultants or Outside Directors, if any, are
to receive Awards, the form, amount and timing of such Awards, the terms and
provisions of such Awards and the agreements evidencing same) need not be
uniform and may be made by it selectively among Participants who receive, or are
eligible to receive, Awards under the Plan.

 

ARTICLE 5
SHARES SUBJECT TO PLAN

 

5.1                               Number Available for Awards.  Subject to
adjustment as provided in Articles 11 and 12, the maximum number of shares of
Common Stock that may be delivered pursuant to Awards granted under the Plan is
1,000,000 shares (as adjusted for the Reverse Stock Split, it being understood
that such number originally amounted to 3,000,000 under the Prior Plan), 100% of
which may be delivered pursuant to Incentive Stock Options.  Subject to
adjustment pursuant to Articles 11 and 12, no Participant may receive in any
calendar year (i) Stock Options relating to more than 16,667 shares of Common
Stock (as adjusted for the Reverse Stock Split, it being understood that such
number originally amounted to 50,000 under the Prior Plan), or (ii) Common Stock
or Restricted Stock relating to more than 10,000 shares of Common Stock (as
adjusted for the Reverse Stock Split, it being understood that such number
originally amounted to 30,000 under the Prior Plan); provided, however, that all
such Awards to any Participant during any calendar year shall not exceed an
aggregate of more than 26,667 shares of Common Stock (as adjusted for the
Reverse Stock Split, it being understood that such number originally amounted to
80,000 under the Prior Plan).  Shares to be issued may be made available from
authorized but unissued Common Stock, Common Stock held by the Company in its
treasury, or Common Stock purchased by the Company on the open market or
otherwise. During the term of

 

7

--------------------------------------------------------------------------------


 

this Plan, the Company shall at all times reserve and keep available the number
of shares of Common Stock that will be sufficient to satisfy the requirements of
this Plan.

 

5.2                               Reuse of Shares.  To the extent that any Award
under this Plan is forfeited, expires, or is canceled, in whole or in part, then
the number of shares of Common Stock covered by the Award or stock option so
forfeited, expired, or canceled may again be awarded pursuant to the provisions
of this Plan.  In the event that previously acquired shares of Common Stock are
delivered to the Company in full or partial payment of the exercise price for
the exercise of a Stock Option granted under this Plan, the number of shares of
Common Stock available for future Awards under this Plan shall be reduced only
by the net number of shares of Common Stock issued upon the exercise of the
Stock Option.  Awards that may be satisfied either by the issuance of shares of
Common Stock or by cash or other consideration shall be counted against the
maximum number of shares of Common Stock that may be issued under this Plan only
during the period that the Award is outstanding or to the extent the Award is
ultimately satisfied by the issuance of shares of Common Stock.  Notwithstanding
any provisions of the Plan to the contrary, only shares forfeited back to the
Company, shares canceled on account of termination, expiration or lapse of an
Award, shares surrendered in payment of the exercise price of an option, or
shares withheld for payment of applicable employment taxes and/or withholding
obligations resulting from the exercise of an option shall again be available
for grant of Incentive Stock Options under the Plan, but shall not increase the
maximum number of shares described in Section 5.1 above as the maximum number of
shares of Common Stock that may be delivered pursuant to Incentive Stock
Options.

 

ARTICLE 6
GRANT OF AWARDS

 

6.1                               In General.

 

(a)                                 The grant of an Award shall be authorized by
the Committee and shall be evidenced by an Award Agreement setting forth the
Award or Awards being granted, the total number of shares of Common Stock
subject to the Award(s), the Option Price (if applicable), the Award Period, the
Date of Grant, and such other terms, provisions, limitations, and performance
objectives, as are approved by the Committee, but (i) not inconsistent with the
Plan and (ii) to the extent an Award issued under the Plan is subject to
Section 409A of the Code, in compliance with the applicable requirements of
Section 409A of the Code and the regulations or other guidance issued
thereunder.  The Company shall execute an Award Agreement with a Participant
after the Committee approves the issuance of an Award.  Any Award granted
pursuant to this Plan must be granted within ten (10) years of the date of
adoption of the Prior Plan. The Prior Plan was previously submitted to the
Company’s shareholders for approval; however, the Committee was permitted to
grant Awards under the Prior Plan prior to the time of such shareholder
approval.  To the extent, such an Award was granted prior to such shareholder
approval, such Award was made subject to such shareholder approval. The grant of
an Award to a Participant shall not be deemed either to entitle the Participant
to, or to disqualify the Participant from, receipt of any other Award under the
Plan.

 

8

--------------------------------------------------------------------------------


 

(b)                                 If the Committee establishes a purchase
price for an Award, the Participant must accept such Award within a period of
thirty (30) days (or such shorter period as the Committee may specify) after the
Date of Grant by executing the applicable Award Agreement and paying such
purchase price (if applicable).

 

6.2                               Option Price.  The Option Price for any share
of Common Stock which may be purchased under a Nonqualified Stock Option for any
share of Common Stock may be equal to or greater than the Fair Market Value of
the share on the Date of Grant.  The Option Price for any share of Common Stock
which may be purchased under an Incentive Stock Option must be at least equal to
the Fair Market Value of the share on the Date of Grant; if an Incentive Stock
Option is granted to an Employee who owns or is deemed to own (by reason of the
attribution rules of Section 424(d) of the Code) more than ten percent (10%) of
the combined voting power of all classes of stock of the Company (or any parent
or Subsidiary), the Option Price shall be at least 110% of the Fair Market Value
of the Common Stock on the Date of Grant.

 

6.3                               Maximum ISO Grants.  The Committee may not
grant Incentive Stock Options under the Plan to any Employee which would permit
the aggregate Fair Market Value (determined on the Date of Grant) of the Common
Stock with respect to which Incentive Stock Options (under this and any other
plan of the Company and its Subsidiaries) are exercisable for the first time by
such Employee during any calendar year to exceed $100,000.  To the extent any
Stock Option granted under this Plan which is designated as an Incentive Stock
Option exceeds this limit or otherwise fails to qualify as an Incentive Stock
Option, such Stock Option (or any such portion thereof) shall be a Nonqualified
Stock Option.  In such case, the Committee shall designate which stock will be
treated as Incentive Stock Option stock by causing the issuance of a separate
stock certificate and identifying such stock as Incentive Stock Option stock on
the Company’s stock transfer records.

 

6.4                               Restricted Stock.  If Restricted Stock is
granted to or received by a Participant under an Award, the Committee shall set
forth in the related Award Agreement: (i) the number of shares of Common Stock
awarded, (ii) the price, if any, to be paid by the Participant for such
Restricted Stock and the method of payment of the price, (iii) the time or times
within which such Award may be subject to forfeiture, (iv) specified Performance
Goals of the Company, a Subsidiary, any division thereof or any group of
Employees of the Company, or other criteria, which the Committee determines must
be met in order to remove any restrictions (including vesting) on such Award,
and (v) all other terms, limitations, restrictions, and conditions of the
Restricted Stock, which shall be consistent with this Plan and to the extent a
Restricted Stock granted under the Plan is subject to Section 409A of the Code,
in compliance with the applicable requirements of Section 409A of the Code and
the regulations or other guidance issued thereunder.  The provisions of
Restricted Stock need not be the same with respect to each Participant.

 

(a)                                 Legend on Shares.  Each Participant who is
awarded or receives Restricted Stock shall be issued a stock certificate or
certificates in respect of such shares of Common Stock.  Such
certificate(s) shall be registered in the name of the Participant, and shall
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, substantially as provided in Section 15.10
of the Plan.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Restrictions and Conditions.  Shares of
Restricted Stock shall be subject to the following restrictions and conditions:

 

(i)                                     Subject to the other provisions of this
Plan and the terms of the particular Award Agreements, during such period as may
be determined by the Committee commencing on the Date of Grant or the date of
exercise of an Award (the “Restriction Period”), the Participant shall not be
permitted to sell, transfer, pledge, or assign shares of Restricted Stock.
Except for these limitations, the Committee may, in its sole discretion, remove
any or all of the restrictions on such Restricted Stock whenever it may
determine that, by reason of changes in applicable laws or other changes in
circumstances arising after the date of the Award, such action is appropriate.

 

(ii)                                  Except as provided in sub-paragraph
(i) above or in the applicable Award Agreement, the Participant shall have, with
respect to his or her Restricted Stock, all of the rights of a shareholder of
the Company, including the right to vote the shares and the right to receive any
dividends thereon.  Certificates for shares of Common Stock free of restriction
under this Plan shall be delivered to the Participant promptly after, and only
after, the Restriction Period has expired without forfeiture in respect of such
shares of Common Stock or after any other restrictions imposed on such shares of
Common Stock by the applicable Award Agreement or other agreement have expired. 
Certificates for the shares of Common Stock forfeited under the provisions of
the Plan and the applicable Award Agreement shall be promptly returned to the
Company by the forfeiting Participant.  Each Award Agreement shall require that
each Participant, in connection with the issuance of a certificate for
Restricted Stock, shall endorse such certificate in blank or execute a stock
power in form satisfactory to the Company in blank and deliver such certificate
and executed stock power to the Company.

 

(iii)                               The Restriction Period of Restricted Stock
shall commence on the Date of Grant, as specified in the Award Agreement, and,
subject to Article 12 of the Plan, unless otherwise established by the Committee
in the Award Agreement setting forth the terms of the Restricted Stock, shall
expire upon satisfaction of the conditions set forth in the Award Agreement;
such conditions may provide for vesting based on such Performance Goals as may
be determined by the Committee in its sole discretion.

 

(iv)                              Except as otherwise provided in the particular
Award Agreement, upon Termination of Service for any reason during the
Restriction Period, the nonvested shares of Restricted Stock shall be forfeited
by the Participant.  In the event a Participant has paid any consideration to
the Company for such forfeited Restricted Stock, the Committee shall specify in
the Award Agreement that either (i) the Company shall be obligated to, or
(ii) the Company may, in its sole discretion, elect to, pay to the Participant,
as soon as practicable after the event causing forfeiture, in cash, an amount
equal to the lesser of the total consideration paid by the Participant for such
forfeited shares or the Fair Market Value of such

 

10

--------------------------------------------------------------------------------


 

forfeited shares as of the date of Termination of Service, as the Committee, in
its sole discretion shall select. Upon any forfeiture, all rights of a
Participant with respect to the forfeited shares of the Restricted Stock shall
cease and terminate without any further obligation on the part of the Company.

 

6.5                               Performance Goals.  Awards of Common Stock or
Restricted Stock under the Plan may be made subject to the attainment of
Performance Goals relating to one or more business criteria which, where
applicable, shall be within the meaning of Section 162(m) of the Code and
consist of one or more or any combination of the following criteria: cash flow;
cost; revenues;  sales; ratio of debt to debt plus equity; net borrowing, credit
quality or debt ratings; profit before tax; economic profit; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; gross margin; earnings per share (whether on a pre-tax, after-tax,
operational or other basis); operating earnings; capital expenditures; expenses
or expense levels; economic value added; ratio of operating earnings to capital
spending or any other operating ratios; free cash flow; net profit; net sales;
net asset value per share; the accomplishment of mergers, acquisitions,
dispositions, public offerings or similar extraordinary business transactions;
sales growth; price of the Company’s Common Stock; return on assets, equity, or
shareholders’ equity; market share; inventory levels; inventory turn or
shrinkage; or total return to shareholders (“Performance Criteria”).  Any
Performance Criteria may be used to measure the performance of the Company as a
whole or any business unit of the Company and may be measured relative to a peer
group or index.  Any Performance Criteria may include or exclude
(i) extraordinary, unusual, and/or non-recurring items of gain or loss,
(ii) gains or losses on the disposition of a business, (iii) changes in tax or
accounting regulations or laws, or (iv) the effect of a merger or acquisition,
as identified in the Company’s quarterly and annual earnings releases.  In all
other respects, Performance Criteria shall be calculated in accordance with the
Company’s financial statements, under generally accepted accounting principles,
or under a methodology established by the Committee prior to the issuance of an
Award which is consistently applied and identified in the audited financial
statements, including footnotes, or the Management Discussion and Analysis
section of the Company’s annual report.  However, to the extent
Section 162(m) of the Code is applicable, the Committee may not in any event
increase the amount of compensation payable to an individual upon the attainment
of a Performance Goal.

 

ARTICLE 7
AWARD PERIOD; VESTING

 

7.1                               Award Period.  Subject to the other provisions
of this Plan, the Committee may, in its discretion, provide that an Award may
not be exercised in whole or in part for any period or periods of time or beyond
any date specified in the Award Agreement.  Except as provided in the Award
Agreement, a vested Award may be exercised in whole or in part at any time
during its term.  The Award Period for an Award shall be reduced or terminated
upon Termination of Service.  No Award granted under the Plan may be exercised
at any time after the end of its Award Period.  No portion of any Award may be
exercised after the expiration of ten (10) years from its Date of Grant. 
However, if an Employee owns or is deemed to own (by reason of the attribution
rules of Section 424(d) of the Code) more than ten percent (10%) of the combined
voting power of all classes of stock of the Company (or any parent or
Subsidiary) and an Incentive Stock Option is granted to such Employee, the term
of such Incentive Stock Option (to

 

11

--------------------------------------------------------------------------------


 

the extent required by the Code at the time of grant) shall be not more than
five (5) years from the Date of Grant.  Notwithstanding the foregoing and unless
the applicable Award Agreement provides otherwise, (i) in the event an Outside
Director suffers a Termination of Service, such Outside Director shall have a
period of ninety (90) days following such Termination of Service to exercise his
then unexercised (but vested) Nonqualified Stock Options; and (ii) in the event
an Employee or Consultant suffers a Termination of Service, the Committee shall
have the full power and authority, but shall not be obligated,  to extend
(either at the time the Award is granted or at any time while the Award remains
outstanding) the period of time for which an Award is to remain exercisable
following the Employee’s or Consultant’s Termination of Service from the period
set forth in the applicable Award Agreement, provided, however, in not event
shall the Committee extend such exercise period if such extension would cause
the Award to be subject to the requirements of Section 409A of the Code.

 

7.2                               Vesting.  The Committee, in its sole
discretion, may determine that an Award will be immediately vested in whole or
in part, or that all or any portion may not be vested until a date, or dates,
subsequent to its Date of Grant, or until the occurrence of one or more
specified events, subject in any case to the terms of the Plan.  If the
Committee imposes conditions upon vesting, then, subsequent to the Date of
Grant, the Committee may, in its sole discretion, accelerate the date on which
all or any portion of the Award may be vested.  Notwithstanding the foregoing,
(i) upon the effective date of a Change in Control, all Awards shall be
immediately vested, in whole; and (ii) upon the Participant’s death or Total and
Permanent Disability, the portion of the Participant’s Awards that would have
vested had the Participant remained employed through the vesting date
immediately following the date of such death or Total and Permanent Disability
(or, in the event vesting is based upon the attainment of one or more
Performance Goals, the pro-rata portion of the Participant’s Awards that would
have vested had the Participant remained employed through the vesting date
immediately following the date of such death or Total and Permanent Disability,
or such other date as may be determined by the Committee, in its sole
discretion), shall be immediately vested.

 

ARTICLE 8
EXERCISE OR CONVERSION OF AWARDS

 

8.1                               In General.  A vested Award may be exercised
or converted, during its Award Period, subject to limitations and restrictions
set forth in the Award Agreement

 

8.2                               Securities Law and Exchange Restrictions.  In
no event may an Award be exercised or shares of Common Stock be issued pursuant
to an Award if a necessary listing or quotation of the shares of Common Stock on
a stock exchange or inter-dealer quotation system or any registration under
state or federal securities laws required under the circumstances has not been
accomplished.

 

8.3                               Exercise of Stock Option.

 

(a)                                 In General.  If the Committee imposes
conditions upon exercise, then subsequent to the Date of Grant, the Committee
may, in its sole discretion, accelerate the date on which all or any portion of
the Stock Option may be exercised.  No Stock Option

 

12

--------------------------------------------------------------------------------


 

may be exercised for a fractional share of Common Stock.  The granting of a
Stock Option shall impose no obligation upon the Participant to exercise that
Stock Option.

 

(b)                                 Notice and Payment.  Subject to such
administrative regulations as the Committee may from time to time adopt, a Stock
Option may be exercised by the delivery of written notice to the Committee
setting forth the number of shares of Common Stock with respect to which the
Stock Option is to be exercised and the date of exercise thereof (the “Exercise
Date”) which shall be at least three (3) days after giving such notice unless an
earlier time shall have been mutually agreed upon.  On the Exercise Date, the
Participant shall deliver to the Company consideration with a value equal to the
total Option Price of the shares to be purchased, payable as provided in the
Award Agreement, which may provide for payment in any one or more of the
following ways:  (a) cash or check, bank draft, or money order payable to the
order of the Company; (b) Common Stock (including Restricted Stock) owned by the
Participant on the Exercise Date, valued at its Fair Market Value on the
Exercise Date, and which the Participant has not acquired from the Company
within six (6) months prior to the Exercise Date (“stock-for-stock exercise”);
(c) with the consent of the Committee, by delivery (including by FAX) to the
Company or its designated agent of an executed irrevocable option exercise form
together with irrevocable instructions from the Participant to a broker or
dealer, reasonably acceptable to the Company, to sell certain of the shares of
Common Stock purchased upon exercise of the Stock Option or to pledge such
shares as collateral for a loan and promptly deliver to the Company the amount
of sale or loan proceeds necessary to pay such purchase price (“cashless
exercise method”);  and/or (d) in any other form of valid consideration that is
acceptable to the Committee in its sole discretion.  In the event that shares of
Restricted Stock are tendered as consideration for the exercise of a Stock
Option, a number of shares of Common Stock issued upon the exercise of the Stock
Option equal to the number of shares of Restricted Stock used as consideration
therefor shall be subject to the same restrictions and provisions as the
Restricted Stock so tendered.

 

(c)                                  Reload Stock Options.  In the event that
shares of Common Stock are delivered by a Participant in payment of all or a
portion of the exercise price of a Stock Option as set forth in
Section 8.3(b) above and/or shares of Common Stock are delivered to or withheld
by the Company in satisfaction of the Company’s tax withholding obligations upon
exercise in accordance with Section 15.6 hereof, then, subject to Article 10
hereof, then, if and to the extent authorized by the Committee, such Participant
may be eligible for the grant of a replacement Nonqualified Stock Option (or if
the Participant is exercising an Incentive Stock Option, a replacement Incentive
Stock Option) (in either case, a “Reload Stock Option”), to purchase that number
of shares so delivered to or withheld by the Company, as the case may be, at an
option exercise price equal to the Fair Market Value per share of the Common
Stock on the date of exercise of the original Stock Option (subject to the
provisions of the Plan regarding Incentive Stock Options and, in any event not
less than the par value per share of the Common Stock). The option period for a
Reload Stock Option will commence on its Date of Grant and expire on the
expiration date of the original Stock Option it replaces (subject to the
provisions of the Plan regarding Incentive Stock Options), after which period
the Reload Stock Option cannot be exercised.  The Date of Grant of a Reload
Stock Option shall be the date that

 

13

--------------------------------------------------------------------------------


 

the Stock Option it replaces is exercised.  A Reload Stock Option cannot be
exercised by the Participant until the later of: (i) the exercise dates
specified in the original Stock Option or (ii) six (6) months after the Date of
Grant of the Reload Stock Option.  It shall be a condition to the grant of a
Reload Stock Option that promptly after its Date of Grant, a stock option
agreement shall be delivered to the Participant and executed by the Participant
and the Company which sets forth the total number of shares subject to the
Reload Stock Option, the option exercise price, the option period of the Reload
Stock Option, and such other terms and provisions as are consistent with the
Plan.

 

(d)                                 Issuance of Certificate.  Except as
otherwise provided in Section 6.4 hereof (with respect to shares of Restricted
Stock) or in the applicable Award Agreement, upon payment of all amounts due
from the Participant, the Company shall cause certificates for the Common Stock
then being purchased to be delivered as directed by the Participant (or the
person exercising the Participant’s Stock Option in the event of his death) at
its principal business office promptly after the Exercise Date; provided that if
the Participant has exercised an Incentive Stock Option, the Company may at its
option retain physical possession of the certificate evidencing the shares
acquired upon exercise until the expiration of the holding periods described in
Section 422(a)(1) of the Code. The obligation of the Company to deliver shares
of Common Stock shall, however, be subject to the condition that, if at any time
the Committee determines in its discretion that the listing, registration, or
qualification of the Stock Option or the Common Stock upon any securities
exchange or inter-dealer quotation system or under any state or federal law, or
the consent or approval of any governmental regulatory body, is necessary as a
condition of, or in connection with, the Stock Option or the issuance or
purchase of shares of Common Stock thereunder, the Stock Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent, or approval shall have been effected or obtained free of any conditions
not reasonably acceptable to the Committee.

 

(e)                                  Failure to Pay.  Except as may otherwise be
provided in an Award Agreement, if the Participant fails to pay for any of the
Common Stock specified in such notice or fails to accept delivery thereof, that
portion of the Participant’s Stock Option and right to purchase such Common
Stock may be forfeited by the Company.

 

8.4                               Disqualifying Disposition of Incentive Stock
Option.  If shares of Common Stock acquired upon exercise of an Incentive Stock
Option are disposed of by a Participant prior to the expiration of either two
(2) years from the Date of Grant of such Stock Option or one (1) year from the
transfer of shares of Common Stock to the Participant pursuant to the exercise
of such Stock Option, or in any other disqualifying disposition within the
meaning of Section 422 of the Code, such Participant shall notify the Company in
writing of the date and terms of such disposition.  A disqualifying disposition
by a Participant shall not affect the status of any other Stock Option granted
under the Plan as an Incentive Stock Option within the meaning of Section 422 of
the Code.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 9

AMENDMENT OR DISCONTINUANCE

 

Subject to the limitations set forth in this Article 9, the Board may at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part; provided,
however, that no amendment for which shareholder approval is required either
(i) by any securities exchange or inter-dealer quotation system on which the
Common Stock is listed or traded or (ii) in order for the Plan and Awards
awarded under the Plan to continue to comply with Sections 162(m), 421, and 422
of the Code, including any successors to such Sections;  shall be effective
unless such amendment shall be approved by the requisite vote of the
shareholders of the Company entitled to vote thereon.  Any such amendment shall,
to the extent deemed necessary or advisable by the Committee, be applicable to
any outstanding Awards theretofore granted under the Plan, notwithstanding any
contrary provisions contained in any Award Agreement.  In the event of any such
amendment to the Plan, the holder of any Award outstanding under the Plan shall,
upon request of the Committee and as a condition to the exercisability thereof,
execute a conforming amendment in the form prescribed by the Committee to any
Award Agreement relating thereto.  Notwithstanding anything contained in this
Plan to the contrary, unless required by law, no action contemplated or
permitted by this Article 9 shall adversely affect any rights of Participants or
obligations of the Company to Participants with respect to any Award theretofore
granted under the Plan without the consent of the affected Participant.

 

ARTICLE 10
TERM

 

The Plan shall be effective from the date that the Prior Plan was approved by
the Board.  Unless sooner terminated by action of the Board, the Plan will
terminate on March 29, 2016, but Awards granted before that date will continue
to be effective in accordance with their terms and conditions.

 

ARTICLE 11
CAPITAL ADJUSTMENTS

 

In the event that the Committee determines that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), recapitalization, stock split, reverse stock split, rights
offering, reorganization, merger, consolidation, split-up, spin-off, split-off,
combination, subdivision, repurchase, or exchange of Common Stock or other
securities of the Company, issuance of warrants or other rights to purchase
Common Stock or other securities of the Company, or other similar corporate
transaction or event affects the Common Stock such that an adjustment is
determined by the Committee to be appropriate to prevent the dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall, in such manner as it may deem
equitable, adjust any or all of the (i) the number of shares and type of Common
Stock (or the securities or property) which thereafter may be made the subject
of Awards, (ii) the number of shares and type of Common Stock (or other
securities or property) subject to outstanding Awards, (iii) the Option Price of
each outstanding Award, and (iv) the amount, if any, the Company pays for
forfeited shares of Common Stock in accordance with Section 6.4; provided
however, that the number of shares of Common Stock (or other securities or
property) subject to any Award shall always be a whole number.  In lieu of the
foregoing, if deemed appropriate, the Committee may make provision for a cash
payment to the holder of an

 

15

--------------------------------------------------------------------------------


 

outstanding Award.  Notwithstanding the foregoing, no such adjustment or cash
payment shall be made or authorized to the extent that such adjustment or cash
payment would cause the Plan or any Stock Option to violate Section 422 of the
Code.  Such adjustments shall be made in accordance with the rules of any
securities exchange, stock market, or stock quotation system to which the
Company is subject.

 

Upon the occurrence of any such adjustment or cash payment, the Company shall
provide notice to each affected Participant of its computation of such
adjustment or cash payment which shall be conclusive and shall be binding upon
each such Participant.

 

ARTICLE 12
RECAPITALIZATION, MERGER, AND CONSOLIDATION

 

12.1                        No Effect on Company’s Authority.  The existence of
this Plan and Awards granted hereunder shall not affect in any way the right or
power of the Company or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure and its business, or any Change in Control, or any
merger or consolidation of the Company, or any issuance of bonds, debentures,
preferred or preference stocks ranking prior to or otherwise affecting the
Common Stock or the rights thereof (or any rights, options, or warrants to
purchase same), or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

 

12.2                        Conversion of Awards Where Company Survives. 
Subject to any required action by the shareholders and except as otherwise
provided by Section 12.4 hereof or as may be required to comply with
Section 409A of the Code and the regulations or other guidance issued
thereunder, if the Company is the surviving or resulting corporation in any
merger, consolidation, or share exchange, any Award granted hereunder shall
pertain to and apply to the securities or rights (including cash, property, or
assets) to which a holder of the number of shares of Common Stock subject to the
Award would have been entitled.

 

12.3                        Exchange or Cancellation of Awards Where Company
Does Not Survive.  Except as otherwise provided by Section 12.4 hereof or as may
be required to comply with Section 409A of the Code and the regulations or other
guidance issued thereunder, in the event of any merger, consolidation, or share
exchange pursuant to which the Company is not the surviving or resulting
corporation, there shall be substituted for each share of Common Stock subject
to the unexercised portions of outstanding Awards, that number of shares of each
class of stock or other securities or that amount of cash, property, or assets
of the surviving, resulting, or consolidated company which were distributed or
distributable to the shareholders of the Company in respect to each share of
Common Stock held by them, such outstanding Awards to be thereafter exercisable
for such stock, securities, cash, or property in accordance with their terms.

 

12.4                        Cancellation of Awards.  Notwithstanding the
provisions of Sections 12.2 and 12.3 hereof, and except as may be required to
comply with Section 409A of the Code and the regulations or other guidance
issued thereunder, all Awards granted hereunder may be canceled by the Company,
in its sole discretion, as of the effective date of any Change in Control,
merger,

 

16

--------------------------------------------------------------------------------


 

consolidation, or share exchange, or any issuance of bonds, debentures,
preferred or preference stocks ranking prior to or otherwise affecting the
Common Stock or the rights thereof (or any rights, options, or warrants to
purchase same), or of any proposed sale of all or substantially all of the
assets of the Company, or of any dissolution or liquidation of the Company, by
either:

 

(a)                                 giving notice to each holder thereof or his
or her personal representative of its intention to cancel those Awards for which
the issuance of shares of Common Stock involved payment by the Participant for
such shares and, permitting the purchase during the thirty (30) day period next
preceding such effective date of any or all of the shares of Common Stock
subject to such outstanding Awards, including in the Board’s discretion some or
all of the shares as to which such Awards would not otherwise be vested and
exercisable; or

 

(b)                                 in the case of Awards that are either
(i) settled only in shares of Common Stock, or (ii) at the election of the
Participant, settled in shares of Common Stock, paying the holder thereof an
amount equal to a reasonable estimate of the difference between the net amount
per share payable in such transaction or as a result of such transaction, and
the price per share of such Award to be paid by the Participant (hereinafter the
“Spread”), multiplied by the number of shares subject to the Award. In cases
where the shares constitute, or would after exercise constitute, Restricted
Stock, the Company, in its discretion may include some or all of those shares in
the calculation of the amount payable hereunder.  In estimating the Spread,
appropriate adjustments to give effect to the existence of the Awards shall be
made, such as deeming the Awards to have been exercised, with the Company
receiving the exercise price payable thereunder, and treating the shares
receivable upon exercise of the Awards as being outstanding in determining the
net amount per share.  In cases where the proposed transaction consists of the
acquisition of assets of the Company, the net amount per share shall be
calculated on the basis of the net amount receivable with respect to shares of
Common Stock upon a distribution and liquidation by the Company after giving
effect to expenses and charges (including but not limited to taxes payable by
the Company before such liquidation could be completed).

 

(c)                                  An Award that by its terms would be fully
vested or exercisable upon a Change in Control will be considered vested or
exercisable for purposes of Section 12.4(a) hereof.

 

ARTICLE 13
LIQUIDATION OR DISSOLUTION

 

Subject to Section 12.4 hereof, in case the Company shall, at any time while any
Award under this Plan shall be in force and remain unexpired, (i) sell all or
substantially all of its property, or (ii) dissolve, liquidate, or wind up its
affairs, then each Participant shall be entitled to receive, in lieu of each
share of Common Stock of the Company which such Participant would have been
entitled to receive under the Award, the same kind and amount of any securities
or assets as may be issuable, distributable, or payable upon any such sale,
dissolution, liquidation, or winding up with respect to each share of Common
Stock of the Company. If the Company shall, at any time prior to the expiration
of any Award, make any partial distribution of its assets,

 

17

--------------------------------------------------------------------------------


 

in the nature of a partial liquidation, whether payable in cash or in kind (but
excluding the distribution of a cash dividend payable out of earned surplus and
designated as such), and an adjustment is determined by the Committee to be
appropriate to prevent the dilution of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, make such adjustment in accordance with the
provisions of Article 11 hereof.

 

ARTICLE 14
AWARDS IN SUBSTITUTION FOR
AWARDS GRANTED BY OTHER ENTITIES

 

Awards may be granted under the Plan from time to time in substitution for
similar instruments held by employees, consultants or directors of a
corporation, partnership, or limited liability company who become or are about
to become Employees, Consultants or Outside Directors of the Company or any
Subsidiary as a result of a merger or consolidation of the employing corporation
with the Company, the acquisition by the Company of equity of the employing
entity, or any other similar transaction pursuant to which the Company becomes
the successor employer.  The terms and conditions of the substitute Awards so
granted may vary from the terms and conditions set forth in this Plan to such
extent as the Committee at the time of grant may deem appropriate to conform, in
whole or in part, to the provisions of the Awards in substitution for which they
are granted.

 

ARTICLE 15
MISCELLANEOUS PROVISIONS

 

15.1                        Investment Intent.  The Company may require that
there be presented to and filed with it by any Participant under the Plan, such
evidence as it may deem necessary to establish that the Awards granted or the
shares of Common Stock to be purchased or transferred are being acquired for
investment and not with a view to their distribution.

 

15.2                        No Right to Continued Employment.  Neither the Plan
nor any Award granted under the Plan shall confer upon any Participant any right
with respect to continuance of employment by the Company or any Subsidiary.

 

15.3                        Indemnification of Board and Committee.  No member
of the Board or the Committee, nor any officer or Employee of the Company acting
on behalf of the Board or the Committee, shall be personally liable for any
action, determination, or interpretation taken or made in good faith with
respect to the Plan, and all members of the Board and the Committee, each
officer of the Company, and each Employee of the Company acting on behalf of the
Board or the Committee shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination, or interpretation.

 

15.4                        Effect of the Plan.  Neither the adoption of this
Plan nor any action of the Board or the Committee shall be deemed to give any
person any right to be granted an Award or any other rights except as may be
evidenced by an Award Agreement, or any amendment thereto, duly authorized by
the Committee and executed on behalf of the Company, and then only to the extent
and upon the terms and conditions expressly set forth therein.

 

18

--------------------------------------------------------------------------------


 

15.5                        Compliance With Other Laws and Regulations. 
Notwithstanding anything contained herein to the contrary, the Company shall not
be required to sell or issue shares of Common Stock under any Award if the
issuance thereof would constitute a violation by the Participant or the Company
of any provisions of any law or regulation of any governmental authority or any
national securities exchange or inter-dealer quotation system or other forum in
which shares of Common Stock are quoted or traded (including without limitation
Section 16 of the 1934 Act and Section 162(m) of the Code); and, as a condition
of any sale or issuance of shares of Common Stock under an Award, the Committee
may require such agreements or undertakings, if any, as the Committee may deem
necessary or advisable to assure compliance with any such law or regulation. 
The Plan, the grant and exercise of Awards hereunder, and the obligation of the
Company to sell and deliver shares of Common Stock, shall be subject to all
applicable federal and state laws, rules, and regulations and to such approvals
by any government or regulatory agency as may be required.

 

15.6                        Tax Requirements.  The Company or, if applicable,
any Subsidiary (for purposes of this Section 15.6, the term “Company” shall be
deemed to include any applicable Subsidiary), shall have the right to deduct
from all amounts paid in cash or other form in connection with the Plan, any
Federal, state, local, or other taxes subject to and required by law to be
withheld in connection with an Award granted under this Plan.  The Company may,
in its sole discretion, also require the Participant receiving shares of Common
Stock issued under the Plan to pay the Company the amount of any taxes that the
Company is required to withhold in connection with the Participant’s income
arising with respect to the Award.  Such payments shall be required to be made
when requested by the Company and may be required to be made prior to the
delivery of any certificate representing shares of Common Stock.  Such payment
may be made (i) by the delivery of cash to the Company in an amount that equals
or exceeds (to avoid the issuance of fractional shares under (iii) below) the
required tax withholding obligations of the Company; (ii) if the Company, in its
sole discretion, so consents in writing, the actual delivery by the exercising
Participant to the Company of shares of Common Stock that the Participant has
not acquired from the Company within six (6) months prior to the date of
exercise, which shares so delivered have an aggregate Fair Market Value that
equals or exceeds (to avoid the issuance of fractional shares under (iii) below)
the required tax withholding payment; (iii) if the Company, in its sole
discretion, so consents in writing, the Company’s withholding of a number of
shares to be delivered upon the exercise of the Stock Option, which shares so
withheld have an aggregate Fair Market Value that equals (but does not exceed)
the required tax withholding payment; or (iv) any combination of (i), (ii), or
(iii).  The Company may, in its sole discretion, withhold any such taxes from
any other cash remuneration otherwise paid by the Company to the Participant.
 The Committee may in the Award Agreement impose any additional tax requirements
or provisions that the Committee deems necessary or desirable.

 

15.7                        Assignability.  Incentive Stock Options may not be
transferred, assigned, pledged, hypothecated, or otherwise conveyed or
encumbered other than by will or the laws of descent and distribution and may be
exercised during the lifetime of the Participant only by the Participant or the
Participant’s legally authorized representative, and each Award Agreement in
respect of an Incentive Stock Option shall so provide. The designation by a
Participant of a beneficiary will not constitute a transfer of a Stock Option. 
The Committee may waive or modify any limitation contained in the preceding
sentences of this Section 15.7 that is not required for compliance with
Section 422 of the Code.

 

19

--------------------------------------------------------------------------------


 

Except as otherwise provided herein, Nonqualified Stock Options may not be
transferred, assigned, pledged, hypothecated, or otherwise conveyed or
encumbered other than by will or the laws of descent and distribution.  The
Committee may, in its discretion, authorize all or a portion of a Nonqualified
Stock Option to be granted to a Participant on terms which permit transfer by
such Participant to (i) the spouse (or former spouse), children, or
grandchildren of the Participant (“Immediate Family Members”), (ii) a trust or
trusts for the exclusive benefit of such Immediate Family Members, (iii) a
partnership in which the only partners are (1) such Immediate Family Members
and/or (2) entities which are controlled by Immediate Family Members, (iv) an
entity exempt from federal income tax pursuant to Section 501(c)(3) of the Code
or any successor provision, or (v) a split interest trust or pooled income fund
described in Section 2522(c)(2) of the Code or any successor provision, provided
that (x) there shall be no consideration for any such transfer, (y) the Award
Agreement pursuant to which such Nonqualified Stock Option is granted must be
approved by the Committee and must expressly provide for transferability in a
manner consistent with this Section, and (z) subsequent transfers of transferred
Nonqualified Stock Options shall be prohibited except those by will or the laws
of descent and distribution.

 

Following any transfer, any such Nonqualified Stock Option shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer, provided that for purposes of Articles 8, 9, 11, 13 and 15 hereof the
term “Participant” shall be deemed to include the transferee.  The events of
Termination of Service shall continue to be applied with respect to the original
Participant, following which the Nonqualified Stock Options shall be exercisable
or convertible by the transferee only to the extent and for the periods
specified in the Award Agreement.  The Committee and the Company shall have no
obligation to inform any transferee of a Nonqualified Stock Option of any
expiration, termination, lapse, or acceleration of such Stock Option.  The
Company shall have no obligation to register with any federal or state
securities commission or agency any Common Stock issuable or issued under a
Nonqualified Stock Option that has been transferred by a Participant under this
Section 15.7.

 

15.8                        Use of Proceeds.  Proceeds from the sale of shares
of Common Stock pursuant to Awards granted under this Plan shall constitute
general funds of the Company.

 

15.9                        Execution of Receipts and Releases.  Any payment of
cash or any issuance or transfer of Common Stock to a Participant, or his or her
legal representative, heir, legatee, or distributee, shall, to the extent
thereof, be in full satisfaction of all claims of such persons hereunder.  The
Committee may require any Participant, legal representative, heir, legatee, or
distributee, as a condition precedent to such payment, issuance, or transfer, to
execute a release and receipt therefor in such form as the Committee may
determine, in its sole discretion.

 

15.10                 Legend.  Each certificate representing shares of
Restricted Stock issued to a Participant shall bear the following legend, or a
similar legend deemed by the Company to constitute an appropriate notice of the
provisions hereof (any such certificate not having such legend shall be
surrendered upon demand by the Company and so endorsed):

 

On the face of the certificate:

 

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

 

20

--------------------------------------------------------------------------------


 

On the reverse:

 

“The shares of stock evidenced by this certificate are subject to, and
transferable only in accordance with, that certain Amended and Restated 2006
Stock Awards Plan of Dawson Geophysical Company (formerly known as TGC
Industries, Inc.), a copy of which is on file at the principal office of the
Company in Midland, Texas.  No transfer or pledge of the shares evidenced hereby
may be made except in accordance with and subject to the provisions of said
Plan.  By acceptance of this certificate, any holder, transferee, or pledgee
hereof agrees to be bound by all of the provisions of said Plan.”

 

The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

 

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer, or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold, or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

A copy of this Plan shall be kept on file in the principal office of the Company
in Midland, Texas.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
June 4, 2015 pursuant to prior action taken by the Board.

 

 

DAWSON GEOPHYSICAL COMPANY
(formerly known as TGC INDUSTRIES, INC.)

 

 

 

 

 

By:

/s/ James K. Brata

 

 

James K. Brata, Executive Vice President,

 

 

Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------